Citation Nr: 0815379	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from February 13, 2001 to 
July 1, 2003.  The veteran had prior service in the Navy 
Reserve.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2007, the veteran testified before the undersigned 
at a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran served on active duty from February 13, 2001 
to July 1, 2003.  The veteran was discharged on July 1, 2003, 
with 2 years, 4 months, and 19 days of service; he previously 
had 1 year, 2 months, and 26 days of active service and 
3 years and 20 days of inactive service.  

2.  The veteran's DD Form 214 reflects that the separation 
authority was "AR 600-8-24;" the separation code was "JHF;" 
and the narrative reason for separation was "FAILURE TO 
COMPLETE COURSE OF INSTRUCTION."

3.  The term of enlistment was 3 years.

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.  



CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2007); 38 C.F.R. § 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 2518 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the Board 
finds that no further action is necessary under the VCAA 
since it is the law, not the evidence that is dispositive in 
this case.

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. 
§ 21.7042(a)(1), eligibility may be established when an 
individual first entered into active duty as a member of the 
Armed Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).


The veteran served on active duty from February 13, 2001 to 
July 1, 2003.  The veteran was discharged on July 1, 2003, 
with 2 years, 4 months, and 19 days of service.  According to 
the DD Form 214, he previously had 1 year, 2 months, and 26 
days of active service and 3 years and 20 days of inactive 
service.

The veteran served for less than 3 years on active duty.  His 
term of enlistment was 3 years with the Army, as shown on his 
enlistment document.  Although he previously had active duty, 
information from the Department of the Navy indicated he had 
no active duty while he served in the Navy Reserve, which 
directly preceded his active duty service in the Army, as 
verified by the Department of the Navy.  Therefore, even 
accepting the prior active duty service, the pertinent law 
and regulation require 3 years of continuous active duty.  In 
this case, there was not 3 years of continuous active duty.  
Thus, he did not serve for at least three years of continuous 
active duty to qualify per 38 U.S.C.A. § 3011(a)(1)(A)(1); 38 
C.F.R. § 21.7042(a)(2).

The veteran need not have served the requisite amount of time 
pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was 
discharged or released from active duty for any one of the 
following reasons: (i) For a service-connected disability, or 
(ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or (iii) Under 10 U.S.C. 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty of an obligated 
period of active duty that is less than three years, or (B) 
After completing 30 continuous months of active duty of an 
obligated period of active duty that is at least three years, 
or (v) Involuntarily for the convenience of the government as 
a result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

The veteran's DD Form 214 reflects that the separation 
authority was "AR 600-8-24;" the separation code was "JHF;" 
and the narrative reason for separation was "FAILURE TO 
COMPLETE COURSE OF INSTRUCTION."  Information from the 
Department of the Army reflects that the veteran's separation 
code indicates a discharge for a non-Convenience of the 
Government separation.  The Board notes that the separation 
code is a separation program designator (SPD) code.  This 
type of code is a three-character alphabetic combination that 
identifies reasons for, and types of, separation from active 
duty.  The code the veteran was given with the associated 
separation authority reflects an involuntary discharge for 
the reason identified in the narrative reason for separation 
authority.  

The record does not show nor does the veteran contend that he 
was discharged due to a service-connected disability, a pre-
existing medical condition, and/or physical or mental 
condition  not characterized as a disability and not the 
result of misconduct that interferes with duty.  Further, it 
has been verified that the veteran was not discharged for the 
Convenience of the Government.  Although his SPD indicated an 
involuntary discharge, this discharge was not for the 
Convenience of the Government as a result of a reduction in 
force.

Rather, the veteran contends that his discharge was made 
based on financial hardship.  However, his separation code 
indicates that the separation was on the basis that he failed 
to meet course standards which is consistent with his 
narrative reason for separation: FAILURE TO COMPLETE COURSE 
OF INSTRUCTION.  His SPD is not reflective of a hardship 
discharge.  Rather, there are SPDs which specifically reflect 
hardship discharges, such as an SPD of "MDB" pursuant to 
separation authority "AR 635-200, para 6-3a or b."  
Although the veteran maintains that he was separated due to 
extreme financial reasons, the Board has no authority to 
disregard to the designated separation reasons on the 
veteran's official DD Form 214.  

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991.  
However, the individual must meet the statutory criteria, 
under 38 U.S.C.A. § 3018A., which is not met in this case.  
According 10 U.S.C.A. § 1141, a member of the armed forces 
shall be considered to be "involuntarily" separated if the 
member was on active duty on September 30, 1990, and in the 
case of a regular enlisted member serving on active duty, was 
denied reenlistment or involuntarily discharged under other 
than adverse conditions.  10 U.S.C.A. § 1141.  In this case, 
the veteran was not on active duty on September 30, 1990.  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receives voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  The evidence does not show that 
the veteran received voluntary separation incentives so 
benefits may not be awarded under these provisions.

The veteran does not have the requisite active service for 
Chapter 30 educational benefits.  The Board has no authority 
to create exceptions, or to overturn or to disregard this 
very specific limitation on the award of Chapter 30 
educational benefits.  38 U.S.C.A. § 7104(a).  Therefore, the 
Board concludes that there is no legal basis for a grant of 
those benefits, and the veteran's claim must be denied.  38 
U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045; 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).

To the extent that the veteran asserts that he paid $1200 in 
total to participate in future VA educational programs, the 
applicable law governing the reduction of basic pay to 
establish educational assistance specifies that the basic pay 
of any individual shall be reduced by $100 for each of the 
first 12 months that such individual is entitled to such pay, 
and that any amounts by which the basic pay of an individual 
is reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b); OPM v. 
Richmond, 496 U.S. 414, 424 (1990) (holding that the payments 
of money from the Federal Treasury are limited to those 
authorized by statute).  

In an advisory opinion from the VA's Office of General 
Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his or her basic pay 
was contrary to statutory authority and erroneous. That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a veteran's 
basic pay nor the statutory authority to return that money. 
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds. O.G.C. Advisory 13-
93 (Feb. 23, 1993). Thus, while the Board sympathizes with 
the veteran, it has no legal authority to refund the 
veteran's contributions. Rather, the veteran is advised that 
he should address this dispute directly to his service 
department, an entity separate from the VA, and request a 
refund therefrom.


ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


